          Case 1:21-cv-07500-LGS Document 4 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AARON GOODMAN,

                                Plaintiff,
                                                                 21-CV-7500 (LGS)
                    -against-
                                                              ORDER OF SERVICE
 DISCOVER FINANCIAL SERVICES, LLC,

                                Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue a summons as to Defendant Discover Financial

Services, LLC. Plaintiff is directed to serve the summons and complaint on Defendant within 90

days of the issuance of the summons. If within those 90 days, Plaintiff has not either served

Defendant or requested an extension of time to do so, the Court may dismiss the claims against

Defendant under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   September 10, 2021
          New York, New York

                                                           LORNA G. SCHOFIELD
                                                          United States District Judge
